Citation Nr: 9906812	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-08 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from January 1941 to 
December 1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision of the RO.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran currently suffers from PTSD due to disease or injury 
which was incurred in or aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for PTSD.  38 U.S.C.A. §§ 1110, 1131, 
5107(a), 7104 (West 1991 & Supp. 1998).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  This threshold requirement is 
critical since the duty to assist a veteran with the 
development of facts does not arise until the veteran has 
presented evidence of a well-grounded claim.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997);  Caluza v. Brown, 7 Vet. 
App. 498, 505 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

A well-grounded claim has been defined by the United States 
Court of Veterans Appeals (Court) as "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect the claim is "plausible" or "possible" is 
required.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under § 5107(a).  Grottveit  v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
veteran and his representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet. App. 19, 21 (1993).

In the case at hand, the veteran has submitted no medical 
evidence showing a diagnosis of PTSD.  The report of an 
August 1996 VA examination shows the examining physician 
specifically considered PTSD as a diagnosis.  In describing 
the veteran's condition, the examiner stated the following:

The veteran presents very few, if 
any, symptoms of any great merit 
for diagnosis of post-traumatic 
stress disorder or any other mental 
illness.

Subsequent records of treatment at Providence Hospital show 
the veteran had been diagnosed with "dementia" and had been 
noted to be "confused" during treatment for a heart 
condition.  (See treatment records dated in January 1998).  
Although the veteran and his brother have asserted these 
statements are equivalent to a diagnosis of PTSD, their lay 
assertions are insufficient to establish such an equivalence.  
As noted previously, in Caluza the Court ruled that a medical 
opinion is necessary to establish the existence of a current 
disability.  Caluza at 506.  

The veteran cannot meet this burden merely by presenting lay 
testimony because lay persons are not competent to offer 
opinions as to questions of medical diagnosis or causation.  
Espiritu.  The veteran has been examined thoroughly and found 
not to suffer from PTSD.  A plain reading of the medical 
evidence of record reveals no evidence which reasonably could 
be found to contradict that medical diagnosis.  Hence, the 
Board finds no competent evidence showing he suffers from 
PTSD.  

Absent such evidence, the veteran's application for benefits 
does not meet the first requirement set forth by the Court in 
Caluza.  The Board must therefore find the veteran has not 
submitted a well-grounded claim of service connection for 
PTSD.  

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.  



ORDER

As a well-grounded claim has not been submitted, service 
connection for PTSD is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


